Title: To George Washington from Jabez Bowen, 17 January 1790
From: Bowen, Jabez
To: Washington, George

 

Sir
Providence [R.I.] Jany 17 1790

Your favour of the 27th ulto came safe to hand, and if I made an impropper request in my former Letter you[r] Excellency will Pardon me, as it arose from the great Anxiety I had on viewing our almost forlorn situation.
I now have the pleasure Sir of informing you that the General Assembly have passed a Resolve, Recommending The People to Choose Delegates to meet in a State Convention on the second Monday of March at South Kingston, That the Question was carrid in the Lower house by a Majority of Five There being Thirty four Yes and Twenty Nine Nos. The Vote laboured much in the Upper house, being twice sent back with a Non concurrance, but was finally carrid by the Vote of Govr Collins. This Question being determined in our favour I can almost assure your Excellency of its being finally Adopted by a Respectable Majority.
a Resolve passed the Genl Assembly requesting Congress to renew The Indulgence before granted to the Navigation of This State, and which it was the intention of the Assembly should be sent forward, but was omitted Thro hurry, which Resolve I do my self the Honour of inclosing. I doubt not but you will chearfully forward this Business, when I tell you, it will be highly pleasing to every Citizen of this State but in a particular manner to the Federalists.
We shall continue our Exertions to get the best men chosen to Represent The Freemen in Convention and in due time shall anounce to you the good tidings. I Remain Sir with sentiments of the highest Esteeme Your Excellencys most Obedient and verry Humb. Servant

Jabez Bowen

